     Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 1 of 35            FILED
                                                                       2019 Dec-09 PM 03:52
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                  NORTHEASTERN DIVISION

SAMANTHA MALONE, et al.,  )
                          )
         Plaintiffs,      )
                          )
v.                        )            CASE NO. 5:16-cv-00483-LCB
                          )
CITY OF DECATUR, ALABAMA, )
et al.,                   )
                          )
         Defendants.      )


__________________________________________________________________


                    BRIEF IN SUPPORT OF
           MOTION OF CITY OF DECATUR, ALABAMA
          FOR PARTIAL JUDGMENT ON THE PLEADINGS

_____________________________________________________________


                         George W. Royer, Jr.
                          David J. Canupp
                         J. Bradley Emmons
                  LANIER FORD SHAVER & PAYNE, P.C.
                            P. O. Box 2087
                         Huntsville, AL 35804


            Attorneys for Defendant City of Decatur, Alabama
         Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 2 of 35




                                         TABLE OF CONTENTS

I.      Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II.     Matters Alleged in the Complaint.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

III.    Legal Standard.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

IV.     Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

        A.       Judge Cook is Not a City Policymaker, and His Judicial Acts
                 Cannot Constitute City Policy. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

        B.       Plaintiff's Sixth Amendment Claim is Premised Entirely on
                 Judicial Acts and, Therefore, Must Be Dismissed. . . . . . . . . . . . . . . 16

        C.       Count II Must Be Dismissed Because the Issuance of Warrants is
                 a Judicial Act for Which the City May Not Be Held Liable. . . . . . . 20

        D.       Plaintiffs' Fourteenth Amendment Claims Are Not Tenable. . . . . . . 27

V.     Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32




                                                            i
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 3 of 35




                                  I.   Introduction

      Plaintiffs bring this purported class action against the City of Decatur (the

“City”) and Professional Probation Services (“PPS”), asserting claims arising out of

the Municipal Court’s use of PPS for probation services and the collection of fines

and court costs from Municipal Court defendants. Plaintiffs primarily bring claims

against the City pursuant to 42 U.S.C. § 1983, alleging in their Second Amended

Complaint that the City had a policy, practice, or custom of revoking the probation

of those receiving a sentence of fines and courts costs for failure to pay those fines

and costs without a determination of their ability to pay. (See Doc. 41 ¶¶ 141-62).

      The City previously moved for dismissal of these claims primarily on the

grounds that any wrongdoing alleged in this action was not the result of a municipal

policy or custom, but rather arose from the acts of the Decatur Municipal Court, a

legally distinct entity. (See Doc. 28); (see also Doc. 47) (adopting and incorporating

by reference Doc. 28 as to Second Amended Complaint). The Court denied the City’s

motion, appearing to conclude that the City’s contract with PPS and the alleged acts

of City police officers could subject the City to liability even if the officers acted

pursuant to the directives of the Municipal Court. (See Doc. 75 at 16).

      Shortly after this Court’s decision, however, the Eleventh Circuit issued a

ruling speaking directly on the extent to which municipalities in Alabama may be

                                          1
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 4 of 35




held liable for conduct arising from the judicial acts of municipal courts. In

McCullough v. Finley, 907 F.3d 1324 (11th Cir. 2018), the Eleventh Circuit held

unequivocally that an Alabama municipal court’s “probation procedure, indigency

hearings, provision of counsel, [and] sentences” are all “judicial acts,” and that

allegations showing only a “chimerical” connection between judicial acts and

municipal officials cannot suffice to hold the latter liable. See McCullough v. Finley,

907 F.3d 1324, 1331, 1335 (11th Cir. 2018). The Eleventh Circuit’s ruling in

McCullough changed the landscape for § 1983 claims arising out of municipal court

operations in Alabama. As the district court recognized on remand in McCullough,

the Eleventh Circuit’s ruling means that an Alabama municipal court judge cannot be

deemed a municipal policymaker when performing judicial acts of the type alleged

in this case, and any arrests or other activity arising from those acts simply cannot

state a claim for municipal liability. See McCullough v. City of Montgomery, Ala.,

Case No. 2:15-cv-464 (RCL), 2019 WL 211963, at *6-7 (M.D. Ala. May 14, 2019).

      This change in controlling authority leaves no doubt that on the face of the

Second Amended Complaint, Plaintiffs have failed to state a viable § 1983 claim

against the City. Because Plaintiffs have premised their federal claims against the

City on acts that, on their face, are attributable to the Decatur Municipal Court or

other third parties, McCullough requires the dismissal of those claims. Accordingly,

                                          2
           Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 5 of 35




the City is entitled to judgment on the pleadings as to all federal claims raised in

Counts I, II, and III of the Second Amended Complaint, and the § 1983 claims raised

therein are due to be dismissed.

                          II.   Matters Alleged in the Complaint1

       The Decatur Municipal Court is presided over by Judge Billy Cook. (Doc. 41

¶ 28). The Municipal Court has jurisdiction over misdemeanors, traffic offenses, city

code violations, and parking tickets within City limits. (Id. ¶ 32). The City’s

prosecutor was present in those cases, and would tell criminal defendants that they

would be placed on probation. (Id. ¶ 33). However, it was the Municipal Court

itself—not the City or its prosecutor—that assessed fines, court costs, and sentences

to probation against criminal defendants in cases within its jurisdiction. (See id.

¶¶ 32, 39-40).

       Among the sentencing options available to the Municipal Court is a sentence

to probation, including but not limited to probation monitored and administered by

PPS. (Id. ¶ 40). Probation sentences administered by PPS included monthly service

fees in addition to other fines and court costs. (See id.). PPS warned probationers that



       1
        Many of Plaintiffs’ allegations are demonstrably false, as is made clear by the evidence
attached to the City’s motion for summary judgment filed contemporaneously herewith. However,
for purposes of this Rule 12(c) motion only, the City takes as true the plausible factual allegations
of the Second Amended Complaint.

                                                 3
           Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 6 of 35




warrants for their arrest would be issued if they missed appointments, and PPS would

sometimes improperly extend the period for collecting fees. (Id. ¶¶ 42-43). If

individuals were not able to timely pay PPS the fines or costs, PPS would notify the

Municipal Court, and the Municipal Court would issue a warrant for the probationer’s

arrest or revocation of probation. (Id. ¶ 47).2 According to Plaintiffs, “PPS and the

Decatur Municipal Court [not the City] worked together to ensure the citizens of

Decatur knew ‘you pay or go to jail.’” (Id. ¶ 51).

       Although Plaintiffs allege conclusory matters concerning municipal policy,

custom, and practice (see id. at 24-25), the scope of their factual allegations

concerning the City are exceedingly sparse. Although Plaintiffs allege that the City

contracted with PPS (id. ¶ 8), the contract itself does not obligate the City to do

anything other than designate PPS as a private entity to administer probation

programs; in particular, the contract makes no mention of the use of City police

officers in any capacity. (See Contract, Exh. 1).3 Beyond that, Plaintiffs only allege


       2
         At some points, Plaintiffs appear to suggest that PPS would issue arrest warrants. (See, e.g.,
id. ¶ 2). However, subsequent allegations make clear that this accusation is premised on PPS
providing information to the Municipal Court, which would subsequently issue the warrant in
question. (See, e.g., id. ¶¶ 47-48); (see also id. ¶ 71) (alleging that PPS “instructed the Decatur City
Municipal Court to issue a warrant”).
       3
        Because Plaintiffs’ Second Amended Complaint incorporates the City’s contract with PPS
by reference, and because that document is central to the claims submitted here, the Court may
properly consider the contract on a Rule 12(c) motion. See, e.g., Horsley v. Feldt, 304 F.3d 1125,
1134 (11th Cir. 2002) (permitting consideration of document at the pleadings stage where that

                                                   4
           Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 7 of 35




that the City’s prosecutor was present in Municipal Court cases and spoke to criminal

defendants (see Doc. 41 ¶ 33) and that City police officers were present and

accessible at the PPS office (id. ¶ 44). Although Plaintiffs allege that the officers

“were used to threaten and intimidate” probationers, they do not allege that the

officers themselves threatened or intimidated anyone, and they do not explain how

or by whom those officers “were used” to that end. (See id. ¶ 45).4 At most, Plaintiffs

allege that officers arrested individuals at the PPS office “many times” for having

failed to pay court-imposed fines. (See id. ¶ 46). Plaintiffs’ other allegations make

clear that these arrests were pursuant to warrants issued by the Decatur Municipal

Court. (See id. ¶¶ 47-48, 149-50); (see also, e.g., id. ¶¶ 71-72, 140) (arrests of

individual Plaintiffs pursuant to warrants). Plaintiffs include no other factual

allegations concerning conduct by City employees and mention no municipal

policymaking officials.

                                      III.   Legal Standard

       Federal Rule of Civil Procedure 12(c) provides that a party may move for

judgment on the pleadings after the pleadings are closed, but early enough not to




document is undisputed and central to the plaintiff’s claims).
       4
        If anything, Plaintiffs appear to allege that it was PPS, and not the officers, that threatened
and intimidated probationers. (See id. ¶¶ 58, 69, 192, 218; id. pp. 25, 27, 29).

                                                  5
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 8 of 35




delay trial. “Judgment on the pleadings is appropriate where there are no material

facts in dispute and the moving party is entitled to judgment as a matter of law.”

Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (quoting Cannon

v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). A motion for

judgment on the pleadings is akin to a motion to dismiss, in that the Court must

“accept as true all material facts alleged in the non-moving party’s pleading, and

[then] view those facts in the light most favorable to the non-moving party.” See id.

      In assessing the sufficiency of pleadings, the Court must use “a two-step

framework.” McCullough v. Finley [McCullough I], 907 F.3d 1324, 1333 (11th Cir.

2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678-81 (2009)).

      First, we identify the allegations that are “no more than conclusions.”
      Conclusory allegations are not entitled to the assumption of truth.
      Second, after disregarding conclusory allegations, we assume any
      remaining factual allegations are true and determine whether those
      factual allegations “plausibly give rise to an entitlement to relief.”

Id. (citing Iqbal, 556 U.S. at 679) (internal citations omitted). Under this standard,

“legal conclusions ‘must be supported by factual allegations,’” and any conclusory

allegations lacking further factual enhancement must be discarded. See id. (citing

Iqbal, 556 U.S. at 679).




                                          6
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 9 of 35




                                    IV.    Argument

      A.     Judge Cook is Not a City Policymaker, and His Judicial Acts
             Cannot Constitute City Policy

      Under 42 U.S.C. § 1983, “a municipality cannot be held liable solely because

it employs a tortfeasor—or, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t of Social Servs., 436 U.S.

658, 691 (1978). “[M]unicipal liability is limited to action for which the municipality

is actually responsible.” Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)

(emphasis supplied). Therefore, Plaintiffs must establish, through the well-pled

allegations of the Second Amended Complaint, that the City is actually responsible

for the conduct and injuries that they allege. As McCullough and other recent cases

make clear, their allegations of conduct stemming from judicial actions by the

Decatur Municipal Court, or conduct by other actors, do not satisfy this burden.

      “[I]t is when execution of a government’s policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy, inflicts the injury that the government as an entity is responsible under

§ 1983.” Monell, 436 U.S. at 694 (emphasis supplied). Only an official policy or

custom, enacted by a lawmaker or other policymaker, that is the “moving force”

behind the constitutional violation may subject the municipality to liability. See id.;



                                            7
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 10 of 35




see also, e.g., City of Canton v. Harris, 489 U.S. 378, 389 (1989); Grech v. Clayton

County, Ga., 335 F.3d 1326, 1329 (11th Cir. 2003) (en banc) (noting that municipal

liability arises only through “(1) an officially promulgated [municipal] policy or (2)

an unofficial custom or practice of the [city] shown through the repeated acts of a a

final policymaker for the [city].”) (emphasis supplied). But “local governments can

never be liable under § 1983 for the acts of those [officials] whom the local

government has no authority to control.” Turquitt v. Jefferson County, Ala., 137 F.3d

1285, 1292 (11th Cir. 1998).

      By contrast to municipal policy, the Alabama Constitution of 1901 expressly

provides that “‘[t]he judicial power of the state is vested exclusively in a unified

judicial system’ that includes ‘such municipal courts as may be provided by law.’”

Ray v. Judicial Corrs. Servs., Inc., No. 2:12-cv-2819-RDP, 2017 WL 660842, at *9

(N.D. Ala. Feb. 17, 2017) (quoting Ala. Const. of 1901, Art. VI, § 139(a), and Ala.

Code § 12-1-2) (emphasis supplied). In addition to vesting the Alabama Supreme

Court with the power to “create procedural and administrative rules for municipal

courts,” see id., the Alabama Unified Judicial System grants a variety of powers to

municipal court judges, including the power to suspend sentences and place criminal

defendants on probation, Ala. Code § 12-14-13(a), and to impose suitable conditions

of probation, including requiring the probationer “[t]o pay the fine and costs imposed

                                          8
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 11 of 35




or such portions thereof as the judge may determine and in such installments as the

judge may direct,” Ala. Code § 12-14-13(d)(7). See Ray, 2017 WL 660842, at *11.

Moreover, municipal court judges must follow the Alabama Rules of Criminal

Procedure, which provide additional requirements for (among other things) the

judges’ handling of courts costs or fines. See, e.g., Ala. R. Crim. P. 26.11. In other

words, under Alabama law, there exists an entire realm of activities that are purely

within the realm of a municipal court’s judicial acts, and that are not in any way

within the control of municipal policymakers. See, e.g., Ray, 2017 WL 66082, at *13

(citing Ala. Code § 12-14-13) (“[I]t is state law that provides the Municipal Court

authority to impose probation on defendants, not [a] City’s municipal code.”).

      In this vein, the Eleventh Circuit recently clarified that certain acts alleged by

Plaintiffs can never be deemed to constitute municipal policy because those actions

are purely judicial in function. See McCullough I, 907 F.3d at 1331-32. In

McCullough, the plaintiffs alleged that two Alabama municipal court judges in

Montgomery, Alabama, along with the mayor and police chiefs, helped to oversee “a

modern day debtors’ prison” where indigent offenders were forced to serve jail time

when they could not pay fines and court costs to a private probation company. See id.

at 1328-29. Specifically, the plaintiffs alleged that the judges, mayor, and chiefs

“failed to provide meaningful hearings on indigency, alternatives to jailing, and

                                          9
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 12 of 35




adequate access to counsel, . . . ‘fail[ed] to advise’ jailees of their rights,” and

“force[d] jailees to work to reduce their fines.” See id. at 1329. The plaintiffs brought

claims against the mayor and chiefs for these alleged conditions, and they also sought

to assign liability to the municipal court judges for allegedly setting municipal policy.

See id. The judges moved for dismissal on the basis of absolute judicial immunity,

and the mayor and police chiefs argued that the complaint failed to state a claim

against them. See id. at 1330. The district court denied those defendants’ motions. Id.

      The Eleventh Circuit reversed. As to the municipal court, after first examining

the principles underlying judicial immunity, the Eleventh Circuit explained that

immunity turned on “the nature and functions of the [judges’] alleged acts,” an

inquiry informed by four factors:

      (1) the precise act complained of is a normal judicial function; (2) the
      events involved occurred in the judge’s chambers [or courtroom]; (3) the
      controversy centered around a case then pending before the judge; and
      (4) the confrontation arose directly and immediately out of a visit to the
      judge in his official capacity.

Id. (citing Dykes v. Hosemann, 776 F.2d 942, 946 (11th Cir. 1985) (en banc)).

      Turning to the first factor in particular, the court acknowledged that certain

acts—such as orders setting a blanket moratorium on filings during holidays—are

administrative in nature and may not be subject to judicial immunity, in part because

such acts are “not connected to any particular litigation” and “no direct appeal [i]s

                                           10
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 13 of 35




available” from them. See id. at 1331-32 (citations omitted). The court went on to

hold, however, that other acts “involv[ing] a normal judicial function,” such as

“probation procedure, indigency hearings, provision of counsel, sentences, and

work programs[,] are all judicial acts”:

      A probation order, and setting its terms, is “clearly” a judicial act. And
      a judge’s duty to advise indigent defendants of their rights, even if done
      “in a way that makes a mockery of those rights,” is a judicial act. The
      appointment of counsel, or failure to do so, is also a judicial act. And
      sentencing a defendant, including giving an opportunity to reduce a
      sentence, is a judicial act.

See id. at 1331 (internal citations omitted) (emphasis supplied). Thus, in McCullough,

“the judges’ alleged acts” concerning probation, indigency, provision of counsel,

and sentencing were all “connected to particular litigation because each jailee was

sentenced for a failure to pay fines within the context of an individual case” and

“each jailee could have directly appealed the judges’ acts concerning his probation,

hearings, counsel, and sentence.” See id. at 1332. As to the remaining three factors

in the analysis, the court held that the context of the plaintiffs’ claims—arising from

hearings in the judges’ courtrooms, and involving individualized orders and sentences

for each criminal defendant—weighed strongly in favor of judicial immunity. See id.

      The Eleventh Circuit also reversed the denial of the mayor and police chiefs’

motion to dismiss. See id. at 1333-35. As the court observed, the plaintiffs had


                                           11
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 14 of 35




alleged that the mayors and chiefs “adopted” and “administered” the probation

arrangement with the municipal court and the private probation company. See id. at

1334. As part of these allegations, the plaintiffs had expressly argued that the mayor

should be held liable because he signed the contract between the City and the

company.5 But the Eleventh Circuit, after discarding conclusory allegations, held that

“the few factual allegations that remain do not state a plausible claim” against the

mayors and chief. See id. at 1335 (citing, e.g., Iqbal, 556 U.S. at 681). Moreover,

because the plaintiffs’ factual allegations about the municipal court concerned

judicial acts, those claims could not lead to the officials’ liability because “any

connection between the judicial acts and the mayor and chiefs is ‘too chimerical to

be maintained.’” See id. (quoting Iqbal, 556 U.S. at 681).

       On remand, the district court in McCullough reviewed the Eleventh Circuit’s

holding and concluded that the appellate court had “foreclosed the possibility that the

municipal judge acted as a de facto city official”:

       [The] City does not have authority or control over the strictly judicial
       actions of its municipal court. Municipal courts in Alabama are a part
       of Alabama’s unified judicial system. See Ala. Const. of 1901, Art. VI,

       5
        See McCullough v. City of Montomgery, Ala., No.2:15-cv-463-RCL, Plaintiffs’ Combined
Response (Doc. 57), at 68 (N.D. Ala. Nov. 12, 2015) (citing Amended Complaint (McCullough Doc.
32) ¶ 30) (“Mayor Todd is also liable individually for his role in signing and overseeing the
execution of the City’s contracts with JCS.”). Plaintiffs also expressly cited the mayor’s signing of
the contract in their briefing before the Eleventh Circuit. See Brief of Appellee, McCullough v.
Finley, No. 17-11554 (11th Cir. Jan. 2, 2018), 2018 WL 346861, at *6 n.1.

                                                12
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 15 of 35




      § 139(a) (stating that “the judicial power of the state shall be vested
      exclusively in a unified judicial system which shall consist of . . . such
      municipal courts as may be provided by law.”); Ala. Code § 12-1-2
      (same). And while state law grants cities some administrative
      responsibility for their municipal courts, see, e.g., Ala. Code § 12-14-12,
      the Court has not been presented, nor has it found, any authority
      granting cities any influence or control over a municipal court
      judge’s judicial actions. Under Section 1983, “a local government
      ‘must have power in an area in order to be held liable for an official’s
      acts in that area.’ “ Turquitt[], 137 F.3d [at] 1292 [](quoting McMillian
      v. Johnson, 88 F.3d 1573, 1577 (11th Cir. 1996)).

McCullough v. City of Montgomery, Ala. [McCullough II], 2019 WL 2112963, at *5-

6 (M.D. Ala. May 14, 2019) (emphasis supplied). In other words, the Eleventh

Circuit’s holding meant that “the municipal court judge is not a city official” for

purposes of the plaintiffs’ § 1983 claims. See id. at *6.

      The district court in McCullough II went on to find that the Eleventh Circuit

had foreclosed all of the plaintiffs’ § 1983 claims that are parallel to the claims

asserted in this action. See id. at *6-7 (dismissing Counts III, IV, V, VI, and IX as to

the city). In those claims, the plaintiffs had sought liability against the city under a

Fourth Amendment claim concerning arrests and arrest warrants; a Due Process

and Equal Protection claim for imprisonment of persons for non-payment of fines;

and a Sixth Amendment claim concerning indigency hearings, appointment of

counsel, and imprisonment after failing to hold such hearings or appoint counsel.

See id. at *6. The plaintiffs had also asserted that the city was liable for Due Process,

                                           13
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 16 of 35




Equal Protection, and Fourth Amendment claims concerning the calculation of court

fees, specifically bail and bond schedules, without first assessing indigency. See id.

at *7. As the district court held, all of these acts were either “activities explicitly held

to be judicial acts” by the Eleventh Circuit or premised on “chimerical” allegations

against the mayor and chiefs. See id. at *6-7 (citing McCullough I, 907 F.3d at 1331,

1335). Consequently, the plaintiffs had not shown—and could not show—that a “city

official who speaks with final policymaking authority” was responsible for any

wrongdoing, and the city could not be held liable for these § 1983 claims. See id.

       The McCullough court was not writing on a blank slate when it reached this

conclusion. Two years earlier, United States District Judge R. David Proctor similarly

held in Ray v. Judicial Corrections Services, Inc., No. 2:12-cv-2819-RDP, 2017 WL

660842, at *9 (N.D. Ala. Feb. 17, 2017), that the City of Childersburg, Alabama was

not responsible for similar “judicial acts” of the municipal court judge. As Judge

Proctor observed, when one reviews the powers and responsibilities assigned to

municipal court judges under the Unified Judicial System, “it follows as a matter of

law and logic that [a] Municipal Court’s judge act[s] as a state policymaker,” and not

a municipal policymaker, “when sentencing Plaintiffs to probation, setting terms of

probation, designating JCS [a private company] as the probation agency, and




                                            14
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 17 of 35




revoking or reinstating probation.” See id. at *13 (emphasis supplied). Thus, under

similar facts, Judge Proctor held that the city itself

      did not impose unconstitutional terms and conditions of probation,
      unconstitutionally imprison probationers without an indigency
      determination or access to counsel, unlawfully impose fees and
      probation terms beyond the statutory maximums available, or
      unconstitutionally treat defendants disparately based on their wealth.
      Those [alleged] actions were committed either by the Municipal
      Court or by JCS employees after JCS had been assigned to supervise
      Plaintiffs’ probation.

See id. at 12 (emphasis supplied).

      In the years since Judge Proctor’s opinion in Ray, and following the Eleventh

Circuit’s decision in McCullough I, similar claims against Alabama municipalities

have been rejected under the reasoning of those decisions. See, e.g., Woods v.

Judicial Corr. Servs., Inc., No. 2:15-cv-493-RDP, 2019 WL 2372236, at *7-10 (N.D.

Ala. June 5, 2019) (rejecting Due Process, Equal Protection, Fourth Amendment,

and Sixth Amendment claims because, “under binding precedent, the City simply

cannot be liable under § 1983 for actions taken by the municipal court”); Hunter v.

Etowah Cnty. Ct. Referral Program, LLC, 309 F. Supp. 3d 1154, 1185-87 (N.D. Ala.

2018) (citing, e.g., Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992), and Ray, 2017

WL 660842, at *13) (holding that “the City cannot be held liable under § 1983 based




                                           15
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 18 of 35




upon the [Attalla Municipal Court]’s judicial conduct” and that, as a matter of law,

the municipal court was not a policymaker for the city).

      In short, the indisputable rule in the Eleventh Circuit is that an Alabama

municipality can never be held liable for the issuance of warrants, indigency hearings

(or lack thereof), provision of counsel (or lack thereof), sentences, calculations of

court costs and fees, probation procedures, the designation of a private company to

handle probation, imprisonment for non-payment of court-imposed fines, and other

judicial acts performed by a municipal court judge, or acts arising therefrom. See

McCullough II, 2019 WL 2112969, at *5-7 (citing, e.g., McCullough I, 907 F.3d at

1331-32); Ray, 2017 WL 660842, at *12-13; see also Woods, 2019 WL 2372236, at

*7-10; Hunter, 309 F. Supp. 3d at 1185-87. It follows, then, that Plaintiffs’ claims in

Counts I through III must be dismissed in full.

      B.     Plaintiff’s Sixth Amendment Claim is Premised Entirely on
             Judicial Acts and, Therefore, Must Be Dismissed

      Although McCullough I and other recent authorities compel dismissal of all of

Plaintiffs’ § 1983 claims, nowhere is this more apparent than with the Sixth

Amendment claim presented in Count III of the Second Amended Complaint. That

claim is premised on two allegations: (1) that the Decatur Municipal Court

“calculated Plaintiffs[‘] jail sentences based on a formula that took into account the


                                          16
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 19 of 35




money owed in fines and costs”; and (2) that the Decatur Municipal Court sentenced

them to jail, assessed “fines and costs,” and/or actually jailed them without first

“informing them of their right to counsel, appointing counsel on their behalf, or

obtaining a knowing, intelligent and voluntary waiver of counsel.” (See Doc. 41

¶¶ 158-60); (see also id. ¶¶ 32, 36-41) (specifying that it is the Decatur Municipal

Court, and not the City, taking these actions during court proceedings). As the

Eleventh Circuit has recognized, these are unambiguously judicial acts. See

McCullough I, 907 F.3d at 1331 (finding that “indigency hearings, provision of

counsel, [and] sentences . . . are all judicial acts”); see also McCullough II, 2019 WL

2112963, at *6-7 (citing McCullough I, 907 F.3d at 1331) (observing that the

Eleventh Circuit “expressly held” that “failure to appoint adequate counsel before

imprisonment for inability to pay debts,” and/or the assessment of fines or fees in the

absence of indigency hearings, are judicial acts).

      The factual paragraphs of the Second Amended Complaint drive home the

judicial nature of these acts. Plaintiffs openly concede that it is the Municipal Court

that has jurisdiction over the cases at issue here (see id. ¶ 32); that it is “the

[M]unicipal [C]ourt that appoints lawyers to defend individuals” (id. ¶ 30); that it

is “[t]he Decatur Municipal Judge” who bears the responsibility to inform persons

of their rights in these hearings (see id. ¶ 38); and that it is the Municipal Court that

                                           17
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 20 of 35




sentences criminal defendants in these proceedings (see id. ¶¶ 36, 38-39). As in

McCullough, these are actions taken by a municipal judge, in a courtroom, in an

individualized fashion (and thus subject to individualized appeal), in the course of

criminal proceedings over which the Municipal Court presides. See 907 F.3d at 1331-

32. And as in McCullough, Plaintiffs have included no factual allegations that any

City official “presided over any proceedings in which they could have informed a

defendant of his rights, appointed counsel, or considered alternative sentences,” or

“sentence[d] jailees to sit-out their fines.” See id. at 1335. Consequently, each of the

alleged acts underlying Count III is “clearly a judicial act over which the City lacks

control.” See McCullough II, 2019 WL 2112963, at *6.

      Plaintiffs appear to contend at times that the City is somehow responsible for

the Municipal Court’s performance of these traditional judicial acts. (See Doc. 40

¶¶ 158-60). This argument is apparently premised on Plaintiffs’ allegations that the

City “operates [the] municipal court” (id. ¶ 26) and that the Municipal Judge is the

City’s “agent[]” (id. ¶ 53). But that position is incorrect:

      In light of Alabama’s delegation of judicial authority to the state judicial
      system, it follows as a matter of law and logic that [a] Municipal
      Court’s judge act[s] as a state policymaker when sentencing Plaintiffs
      to probation, setting terms of probation, designating [a company] as the
      probation agency, and revoking or reinstating probation. This state’s
      supreme law, the Alabama Constitution, designates municipal courts as
      courts under the unified judicial system. The Alabama Supreme Court,

                                           18
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 21 of 35




      a state agency, held the authority to create procedural and administrative
      rules that regulated the Municipal Court. And it is state law that
      provides the Municipal Court authority to impose probation on
      defendants, not [a] City’s municipal code. Finally, a state court—the
      Court of the Judiciary—is responsible for sanctioning a municipal
      court’s judge for misconduct or ethical violations. Although the City
      paid [a municipal judge’s] salary, that fact alone [does] not grant the
      City control over him. Because the Municipal Court’s judge was a
      member of the state’s judicial system, implemented state law when
      issuing and supervising probation sentences, and was subject to the
      disciplinary control of a state agency, the court finds that he acted as a
      state policymaker, not a municipal policymaker, when implementing the
      probation policies at issue in this case.

Ray, 2017 WL 660842, at *13 (internal citations omitted) (emphasis supplied); see

also, e.g., McCullough I, 907 F.3d at 1331 (recognizing as a matter of law that these

acts are judicial in nature) McCullough II, 2019 WL 2112963, at *6-7 (same).

Plaintiffs’ legal conclusion that the City is somehow responsible for these acts is

unsupported and, therefore, must be disregarded. See McCullough I, 907 F.3d at 1333

(citing Iqbal, 556 U.S. at 679).

      Plaintiffs’ Sixth Amendment claims concern entirely judicial acts performed

not by the City, but by the Decatur Municipal Court. There is no authority to the

contrary. Consequently, the City cannot be held liable for any violations arising from

those acts, and Count III is due to be dismissed in full.




                                          19
        Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 22 of 35




        C.      Count II Must Be Dismissed Because the Issuance of Warrants is
                a Judicial Act for Which the City May Not Be Held Liable

        Plaintiffs’ Fourth Amendment claim against the City is equally untenable. The

allegations of the Second Amended Complaint make clear that Plaintiffs’ claim is

premised on arrests made pursuant to warrants (see Doc. 41 ¶¶ 149-50) and that these

warrants are issued by the Decatur Municipal Court after PPS allegedly provides

information to that Municipal Court concerning probationers (see id. ¶¶ 47-48).6 Once

again, McCullough is instructive:

        Count [II] relates primarily to the issuance of warrants—clearly a
        judicial act over which the City lacks control. And once the judge is
        eliminated as a possible final policymaker, there are no allegations
        allowing the Court to draw an inference that there is some other city
        official who speaks with final policymaking authority for the issuance
        of warrants. See Grech, 335 F.3d at 1330. In other words, the plaintiffs
        fail to plausibly allege that the City is actually responsible for the
        alleged illegal issuance of warrants.

McCullough II, 2019 WL 2112963, at *6 (emphasis supplied). Here, Plaintiffs openly

acknowledge that the Municipal Court issues warrants, and they allege no facts

showing that the City plays any role in that process. Accordingly, to the extent that

Count II targets the issuance of warrants (Doc. 41 ¶ 150), which is plainly a judicial

act over which the City has no control, that claim dismissal is required. See


        6
         Plaintiffs do not allege that City officers improperly procure these arrest warrants, or even
that City officials procure them at all. Rather, Plaintiffs challenge the issuance of the warrants. (See,
e.g., Doc. 41 ¶ 150) (complaining about warrants being “issue[d]”); (cf., id. ¶ 166) (same).

                                                  20
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 23 of 35




McCullough II, 2019 WL 2112963, at *6; cf. Ray, 2017 WL 660842, at *14 (citing

Woodard v. Town of Oakman, 885 F. Supp. 2d 1216, 1232 (N.D. Ala. 2012) (“[L]ike

a municipal court judge, a municipal court magistrate is not a policymaker for the

City when conducting judicial acts, such as issuing a warrant.”) (emphasis supplied).

      To the extent that Count II targets incarceration pursuant to those warrants,

that claim is equally invalid. Claims of incarceration pursuant to legal process, such

as the warrants discussed in the pleading, are properly construed as Fourth

Amendment malicious prosecution claims. See, e.g., Carter v. Gore, 557 F. App’x

904, 906 (11th Cir. 2014) (citing Heck v. Humphrey, 512 U.S. 477, 484 (1994)).

However, such a claim necessarily requires, among other things, a showing that the

plaintiff’s prosecution terminated in his or her favor. See, e.g., Grider v. City of

Auburn, Ala., 618 F.3d 1240, 1256 (11th Cir. 2010); Fulford v. Fannin, No. 1:17-cv-

703-VEH-SGC (2018 WL 914046, at *9 (N.D. Ala. Jan. 22, 2018) (“A § 1983

malicious prosecution claim requires a seizure in violation of the Fourth Amendment,

as well as: (1) criminal prosecution by the defendant (2) with malice and without

probable cause (3) that terminated in the plaintiff's favor and (4) caused damages to

the plaintiff.”), R&R adopted, 2018 WL 905349 (N.D. Ala. Feb. 15, 2018). Plaintiffs

do not allege that any probation revocation proceedings or other proceedings

concerning their alleged failure to pay court fines and costs ever terminated in their

                                         21
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 24 of 35




favor. Thus, as far as Count II is premised on Plaintiffs’ incarceration, that claim must

be dismissed. See, e.g., Ray v. Judicial Corr. Servs., Inc., 270 F. Supp. 3d 1262, 1307

(N.D. Ala. 2017) (granting summary judgment on similar claims where plaintiffs did

not establish termination of proceedings in their favor).

      The City also may not be held liable for arrests by City police officers

premised on warrants issued by the Municipal Court. Judge Proctor addressed this

very situation in Ray, and his reasoning applies with equal force to this claim:

      [T]his particular Section 1983 challenge is directed at law enforcement
      officers’ executions of court-issued arrest warrants. Therefore, it runs
      into two insuperable obstacles.

      The first obstacle is that the City’s police officers are entitled to absolute
      quasi-judicial immunity for executing facially valid court orders. Roland
      v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994). An order can be facially
      valid even if it contains a legal error. Id. at 556. Specifically, an officer
      is entitled to quasi-judicial immunity for executing a court order if it is
      facially fair, it was issued by a court with jurisdiction over the parties
      and the subject matter of the suit, and it was issued in the regular course
      of judicial proceedings. Id. Here, Plaintiffs have not indicated . . . that
      the arrest warrants for FTOCO were facially invalid, nor have they
      questioned the Municipal Court’s subject matter jurisdiction to issue
      arrest warrants. . . . [A] City police officer was not (and is not)
      empowered to question the validity of a conviction referenced in a
      Municipal Court arrest warrant when he or she had no involvement in
      procuring the arrest warrant. As the former Fifth Circuit stated, the law
      does not require a police officer to choose between a charge of
      dereliction of duty for failing to effectuate an arrest warrant and Section
      1983 liability for acting on the warrant. Turner v. Raynes, 611 F.2d 92,
      93 (5th Cir. 1980) (quoting Pierson v. Ray, 386 U.S. 547, 555 (1967)).
      Therefore, it is unlikely that Plaintiffs could maintain Section 1983

                                           22
        Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 25 of 35




       claims against individual City police officers for executing facially valid
       arrest warrants based on an offense that did not exist.

       The second obstacle—and the more consequential one here—is that
       Plaintiffs have not identified the final decisionmaker for the City
       who was responsible for issuing a policy or custom directing officers
       to arrest probationers based on invalid FTOCO charges. If
       Plaintiffs’ Section 1983 claims concerning these arrests are based solely
       on the officers’ arrests, then the City cannot be held liable under Section
       1983 on a respondeat superior basis for the conduct of employees who
       lacked final decisionmaking authority. Monell, 436 U.S. at 690.
       Moreover, if these Section 1983 claims are based on the adoption of the
       [agency] Contract, then Plaintiffs have not demonstrated that [this]
       Contract itself contained any policy or custom regarding the duties of
       the City’s police. Simply put, the court cannot discern. . . any policy or
       custom by the City to have its police department effectuate a “collection
       practice” by arresting probationers based on warrants purportedly
       predicated on FTOCO charges.

See Ray, 2017 WL 660842, at *14-15 (internal citations omitted) (emphasis

supplied).

       Here, the Second Amended Complaint alleges only that after the Decatur

Municipal Court sentenced Plaintiffs to pay court-imposed fines and fees through

PPS, the Municipal Court would, in the course of regular judicial proceedings in

cases over which it had jurisdiction, issue warrants for their arrest when they failed

to pay those fines and fees.7 But as McCullough I now makes clear, Plaintiffs’



       7
        (See, e.g., Doc. 41 ¶ 42) (PPS warnings that warrants would be issued for missed
appointments), (id. ¶ 47) (“PPS would provide information to the Decatur Municipal Court for a
warrant to issue”) (emphasis supplied); (id. ¶¶ 149-50) (discussing arrests and issuance of warrants).

                                                 23
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 26 of 35




sentences and assignments to probation with PPS were judicial acts, and Plaintiffs do

not allege any facts showing that subsequent warrants relating to these matters were

facially invalid. The Decatur Municipal Court was solely responsible for the judicial

acts of sentencing and issuing warrants, and Plaintiffs cannot show (and have not

plausibly alleged) the involvement of any City official in any policy or custom

pertaining to Plaintiffs’ allegedly improper arrests resulting from those warrants or

otherwise. See, e.g., Iqbal, 556 U.S. at 678 (requiring courts to reject “‘naked

assertion[s]’ devoid of ‘further factual enhancement’”); see also, e.g., McCullough

I, 907 F.3d at 1335 (rejecting allegations of municipal officials’ liability for judicial

acts); Woods, 2019 WL 2372236, at *7-10 (granting summary judgment in city’s

favor as to federal claims, including Fourth Amendment claim concerning similar

allegations8 ); McCullough II, 2019 WL 2112963, at *6 (recognizing the Eleventh

Circuit’s “guidance that the municipal court judge is not a city official” with

municipal policymaking authority); Ray, 2017 WL 660842, at *15 (dismissing claims

because, once allegations that the municipal court judge was a city official were

properly disregarded, “Plaintiffs have not identified [a] final decisionmaker for the




      8
          See Woods, 2:15-cv-493-RDP, Doc. 143 ¶¶ 222-32 (N.D. Ala. July 10, 2018).

                                              24
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 27 of 35




City” concerning the arrests individuals for failure to pay court-imposed fines and

fees).9 These facts require dismissal of Plaintiffs’ Fourth Amendment claim.

       Plaintiffs’ allegations concerning the City’s contract with PPS do not change

this conclusion. As McCullough I makes clear, when a plaintiff alleges municipal

wrongdoing, that plaintiff must allege sufficient factual enhancement supporting an

inference of municipal liability. See McCullough I, 907 F.3d at 1335 (dismissing

claims against municipal officials “concern[ing] judicial acts” where “any connection

between the judicial acts and [the municipal officials] is ‘too chimerical to be

maintained’”). Here, the contract between the City and PPS makes no reference

whatsoever to any power or duty of Decatur police officers and no reference

whatsoever to any municipal arrest powers. (See Exh. 1). With respect to Plaintiffs’

Fourth Amendment claim, the contract between the City and PPS creates no

municipal policy and is entirely irrelevant.

       In Ray, Judge Proctor similarly rejected a plaintiffs’ attempts to establish “an

especially broad” municipal policy by reference to the City of Childersburg’s contract

with a private probation company. See Ray, 2017 WL 660842 at *9. First, Judge

       9
         To the extent that this Court has held otherwise prior to the Eleventh Circuit’s guidance in
McCullough I (see Doc. 75 at 16) (concluding that the City’s police department “act[s] pursuant to
municipal policy”), that decision now forecloses the possibility that the City may be held liable for
arrests by its police officers premised on facially valid warrants and/or any other directive by the
Decatur Municipal Court. See, e.g., McCullough II, 2019 WL 2112963, at *6 (citing McCullough
I, 907 F.3d at 1331, and Grech, 335 F.3d at 1330).

                                                25
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 28 of 35




Proctor dismissed the plaintiffs’ argument that the contract in question could

“handcuff[] the autonomy of the municipal court,” since under Alabama law, “[the

contract] did not (and could not) obligate [the municipal court] to set certain

terms of probation,” such as the sentencing of a defendant to probation managed by

a private company. See id. at *12 (emphasis supplied); see also id. at *16 (“Nothing

in the JCS-City Contract required the Municipal Court to sentence certain defendants

to probation. Nor did the JCS-City Contract prevent the Municipal Court from

holding indigency hearings or directing JCS to supervise a probationer without

charging fees.”). Second, the plaintiffs had failed to establish “that the [probation]

Contract itself contained any policy or custom regarding the duties of the City’s

police.” See id. at *15. Finally, the plaintiffs could not recover from the city for

conduct by the private company on a principal-agent theory under § 1983, as such an

outcome would impermissibly impose respondeat superior liability on the city. See

id. at *15-16 (citing Evans v. City of Talladega, 136 F. Supp. 3d 1354, 1362 (N.D.

Ala. 2015)). Therefore, the plaintiffs could not show that the contract either amounted

to relevant municipal policy or was the proximate cause of any injury. See id.

      There is simply no functional difference between the evidence barring the

plaintiffs’ claims in Ray and the “chimerical” connection between Plaintiffs’ Fourth

Amendment claims and the City’s contract with PPS. See McCullough I, 907 F.3d at

                                          26
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 29 of 35




1335. Here, as in Ray, the City cannot be held liable for the acts of PPS or its

employees on a principal-agent or respondeat superior theory. See Ray, 2017 WL

660842, at *16 (citing Evans, 136 F. Supp. 3d at 1362). As in Ray, the contract itself

does not set forth municipal policy and creates no duties or responsibilities on behalf

of the City’s police. See id. at *15. As in Ray, the contract is not signed by the

Decatur Municipal Court and, as a matter of law, could not bind the Municipal Court

to appoint PPS as the probation service for every defendant—the Municipal Court

was not a signatory to that contract, and as legally distinct entities, the City could not

itself bind the Municipal Court in any manner. See id. at 12. Instead, the Second

Amended Complaint makes clear that Plaintiffs’ claim arises entirely from acts over

which the City and its police had no authority. See id. at *15; see also McCullough,

907 F.3d at 1334-35. In the absence of further factual enhancement, Plaintiffs’ claim

against the City in Count II must be dismissed.

      D.     Plaintiffs’ Fourteenth Amendment Claims Are Not Tenable

      The Eleventh Circuit’s recent guidance in McCullough also requires dismissal

of Plaintiff’s Due Process and Equal Protection claims in Count I. As this Court has

recognized, the crux of these claims is that the City violated their Fourteenth

Amendment rights when its police officers allegedly caused Plaintiffs to be

“threatened, harassed, intimidated and jailed because of their inability to pay [court]

                                           27
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 30 of 35




fines and costs” and “jail[ed] those who [were] unable to pay fees and fines to the

Defendant PPS.” (Doc. 41 ¶¶ 142-45); (see also Doc. 75 at 15-16) (describing the

scope of the City’s purported wrongful conduct).

      As an initial matter, Plaintiffs’ allegation that City officials improperly arrested

and jailed them are not cognizable under the Fourteenth Amendment. Rather, such

claims may only be brought under the Fourth Amendment. See, e.g., Albright v.

Oliver, 510 U.S. 266, 274 (1994) (plurality) (finding that a claim regarding improper

arrest must be brought under the Fourth Amendment, not the Fourteenth

Amendment); see also, e.g., Jordan v. Mosley, 298 F. App’x 803, 805-06 (11th Cir.

2008) (citing, e.g., Graham v. Connor, 490 U.S. 386, 393-94 (1989)) (observing that

claims premised on conduct covered by the “textual source” of a specific amendment

must be analyzed under that amendment, and holding that allegations “flow[ing]”

from plaintiff’s arrest “should be analyzed under the Fourth Amendment” rather than

the Fourteenth Amendment). Because Plaintiffs’ allegations concerning their arrest

and subsequent jailing are subsumed in their Fourth Amendment claim in Count II,

their Fourteenth Amendment claim must be narrowed accordingly.

      More to the point, the principal problem with this theory of liability is that the

McCullough court has now expressly recognized that Fourteenth Amendment claims

cannot be premised on a city’s alleged efforts to threaten or imprison individuals in

                                           28
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 31 of 35




the course of enforcing a court’s judicial acts. In Count V of the McCullough

complaint, the plaintiffs pursued a theory of municipal liability based on allegations

that the city adopted policies

      of commuting fines and costs and jailing [the plaintiffs] as a means of
      punishing them or coercing the payment of fines, costs and other debts
      owed to the City, and of harassing and threatening to jail them, all
      without conducting meaningful inquiries into their indigency or ability
      to pay and without conducting inquiries into alternatives to
      imprisonment as required by the due process and equal protection
      clauses of the United States Constitution.

McCullough, 2:15-cv-463-RCL, Doc. 32 ¶ 206 (N.D. Ala. Aug. 20, 2015). But

following the Eleventh Circuit’s decision in that case, the district court held that this

Fourteenth Amendment claim for “imprisonment of indigent persons for non-payment

of fines” plainly concerns judicial acts, and therefore was not viable against the city.

McCullough II, 2019 WL 2112963, at *6 (citing McCullough I, 907 F.3d at 1331).

      The Fourteenth Amendment claim in Count V of McCullough—founded on

allegations that the municipality “theaten[ed],” “harass[ed],” and “jail[ed]”

individuals for failure to pay fees and fines imposed by a municipal court (see Doc.

41 ¶¶ 141-47)—is indistinguishable from Plaintiffs’ claim that the City, through its

officers, “threatened, harassed, intimidated and incarcerated” them on the same basis.

(See Doc. 41 ¶ 145). As previously noted, the contract between the City and PPS “did

not (and could not)” require the Municipal Court to sentence defendants to probation

                                           29
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 32 of 35




with PPS or imprison defendants for failure to pay court-imposed fines and fees. See

Ray, 2017 WL 660842, at *12. And as in McCullough, there are simply no factual

paragraphs supporting the conclusory allegation that the City “implemented and

followed” any policy along these lines. (See Doc. 41 at 24-25); see also McCullough

I, 907 F.3d at 1334 (citing Iqbal, 907 F.3d at 1334) (finding that allegations of this

nature, “without more, are ‘not entitled to be assumed true’”); Ray, 2017 WL 660842,

at *14-17. The Eleventh Circuit’s decision in McCullough leaves no grounds for

finding municipal liability on the basis of these allegations.

                                  V.    Conclusion

      Plaintiffs federal claims against the City cannot survive the Eleventh Circuit’s

decision in McCullough, There are no factual allegations in the Second Amended

Complaint describing wrongful conduct by any City policymaker or otherwise

plausibly showing the existence of any municipal policy or custom. To the contrary,

every single injury that Plaintiffs attribute to the City arose from acts for which the

City can have no liability. See, e.g., McCullough I, 907 F.3d at 1331-35; McCullough

II, 2019 WL 2112969, at *5-7; Ray, 2017 WL 660842, at *12-17. Because Plaintiffs’

well-plead factual allegations do not show otherwise, judgment on the pleadings is

required. Therefore, the City’s motion is due to be granted, and Counts I, II, and III

of the Second Amended Complaint must be dismissed.

                                          30
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 33 of 35




                                           s/ George W. Royer, Jr.
                                           George W. Royer, Jr.

                                           s/ David J. Canupp
                                           David J. Canupp

                                           s/ J. Bradley Emmons
                                           J. Bradley Emmons

LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: gwr@LanierFord.com; djc@LanierFord.com; jbe@LanierFord.com

Attorneys for Defendant City of Decatur, Alabama




                                      31
       Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 34 of 35




                            CERTIFICATE OF SERVICE

       I certify that I have filed the foregoing with the Clerk of the Court using the
ECF System, which will send notification of such filing to those parties of record who
are registered for electronic filing, and further certify that those parties of record who
are not registered for electronic filing have been served by mail by depositing a copy
of the same in the United States mail, first class postage prepaid and properly
addressed to them as follows:

Byron R Perkins                      Roderick T Cooks
PERKINS LAW                          WINSTON COOKS LLC
The Civic Center Medical             Two 20th Street North, Suite 1330
Forum Building                       Birmingham, AL 35203
950 22nd Street North, Ste. 550      205-502-0970
Birmingham, AL 35203                 Fax: 205-278-5876
205-558-4696                         rcooks@winstoncooks.com
Fax: 205-759-3669
bperkins@perkins-law.com             Robert L. Wiggins, Jr.
                                     WIGGINS, CHILDS, QUINN & PANTAZIS LLC
Terrinell Lyons                      The Kress Building
LYONS LAW FIRM, INC.                 301 19th Street North
612 South Court Street               Birmingham, AL 35203
Florence, AL 35630                   rwiggins@wcqp.com
256-768-0340
Fax: 256-768-0346               Stephen E Whitehead
terrinelllyons@aol.com          Devon Kehres Rankin
                                LLOYD GRAY WHITEHEAD                            &
Lee David Winston               MONROE PC
WINSTON COOKS                   2501 20th Place South, Suite 300
505 20th Street North Suite 815 Birmingham, AL 35223
Birmingham, AL 35203            205-967-8822
205-502-0940                    Fax: 205-402-4085
Fax: 205-278-5876               steve@lgwmlaw.com
lwinston@winstoncooks.com       drankin@lgwmlaw.com




                                           32
      Case 5:16-cv-00483-LCB Document 107 Filed 12/09/19 Page 35 of 35




Bryan A Grayson
LLOYD, GRAY, WHITEHEAD
& MONROE, PC
880 Montclair Road, Ste. 100
Birmingham, AL 35213
205-967-8822
Fax: 205-967-2380
bgrayson@lgwmlaw.com


on this the 9th day of December, 2019.
                                              s/ David J. Canupp
                                              David J. Canupp




                                         33
